Earl Warren: Number 158, Willard Carnley, Petitioner, versus H.G. Cochran, Jr., Director of the Division of Corrections. Mr. Mahorner, you may continue your argument.
James G. Mahorner: Thank you, Mr. Chief Justice, may it please the Court. We have attempted to illustrate that there are no unu -- unusual happenings in the trial of the present petitioner which indicates an unfairness on the part of the court or the prosecution. There is not alleged any feeble not -- or youthfulness by the petitioner. There's one other factor that should be considered before this Court -- before this case can be said to be within the Betts v. Brady ground, and that is whether this particular charge, or the particular charge of the incest child fondling was so complex that it required a counsel to represent the petitioner, otherwise, he was not given fair play. Now, there were some supposed complexities in this charge. The petitioner was indicted on two counts, incest and child fondling. It could be said that it should have been only one crime. A coun -- counsel could have require -- might have persuaded the court to sentence on only one crime, but it was decided in the petitioners favor by sentencing petitioner within the permissible term allowed under either count rather than sentencing petitioner two consecutive -- to two consecutive terms, one under each count. Now, it's been brought up that the Court had the discretion of giving psychiatric treatment to the petitioner. However, it is not alleged and it is not the case that such psychiatric treatment is in lieu of sentence. It's in addition to sentence. It is something that takes place before sentencing. Before trial, the man still goes on trial. The Court could have exercised this discretion to -- to give psychiatric treatment that the man had no legal right to psychiatric treatment. There is always present an element of discretion in the Court. The Court could have sentenced the man to only one year, but the question of complexity comes up not in discretion, but where -- where the Court, where we have a legal issue, where it becomes mandatory on the Court to give this man a sentence on only one count because the two counts constitute one, where possibly there is no crime for assault to commit second degree murder, where there is a legal right involved and not where there's a discretionary right involved. And we say here that there was no unusual dis -- legal right involved which was not in the ultimate decided in favor of petitioner. Furthermore, in the case of Bute v. Illinois, the same crime was before the court -- before this Court. And there was no finding that this -- this type of crime involves such complexities that a counsel per se was needed. Now, we are faced -- we feel at this point that all we have is that conceding for the sake of argument, the petitioner did successfully alleged indigent so I brought it up that it was not alleged in his original petition and it's somewhat ambiguously alleged in his reply brief in reply to our response. But assuming that he's alleged in a -- and assuming that he's successfully, which he definitely has alleged lack of education, we have no other factors which do not coincide with Betts v. Brady. In Betts the man was indigent. In Betts the man who was a farm laborer as indicated by the dissent which is certainly valid for supp -- supporting the factual situation surrounding the case. The indication is, though not direct, the man as a farm laborer did not have a great deal of education. We now come to whether Betts v. Brady should be overruled. Yesterday, I had attempted to lay what turned out to be a fallacious argument because my original premise was wrong and ideas that Mapp v. Ohio did not have a retrospect effect. We do just want to say in passing that unless the Court is prepared to release every man who is now serving any sentence no matter whether they were convicted 20 to 60 to 70 years ago if he's serving a life sentence on the grounds that at his trial, there was the illegably obtained evidence used or on the grounds that at his trial, there was lack of counsel. And they are not prepared to give this great retrospect to -- effect to these two cases, assuming that Betts v. Brady is reversed, well then, they cannot consistently allow Betts v. Brady to be reversed on collateral attack by habeas corpus but should wait until it's being -- until there is a chance to reverse it on direct attack by a direct review of a lower state decision.
Felix Frankfurter: How many such prisoners -- how many in such incarcerations you think there are in Florida?
James G. Mahorner: In Florida, we would not be hurt, Your Honor, at all by Mapp because we have always proceed --
Felix Frankfurter: I'm not talking about Mapp. I'm talking about failure to assign --
James G. Mahorner: I would estimate, Your Honor that it would probably be 15% as a very conservative estimation.
Felix Frankfurter: 15% of what?
James G. Mahorner: Of the total amount.
Felix Frankfurter: What's the total prison population?
James G. Mahorner: I'm not prepared to answer that, Your Honor, with any accuracy at all.
Felix Frankfurter: What order is it, 5,000 or 10,000?
James G. Mahorner: I would say around 7,000.
Speaker: Do you have any information regarding that?
James G. Mahorner: We have local legal aids, societies and cosmopolitan communities, but most of our communities are not --
Speaker: Do you mean (Inaudible)
James G. Mahorner: Yes, sir in places like Tampa --
Speaker: (Inaudible)
James G. Mahorner: No, he's a public official by nature.
William J. Brennan, Jr.: Pub -- public defendant?
James G. Mahorner: Yes, sir. Yes, Your Honor.
Felix Frankfurter: Do you mean you're – locally --
James G. Mahorner: For cosmopolitan communities, Your Honor, but so many of ours are not.
Felix Frankfurter: (Voice Overlap) on professional --
James G. Mahorner: Yes, sir for places like Tampa and for --
Felix Frankfurter: Placed by the community?
James G. Mahorner: Yes, sir.
Speaker: Does that mean the larger communities, this non-capital case is automatically there is counsel -- there is a counsel this time?
James G. Mahorner: There is -- there is generally automatically assigned but in all candid of the Court, I have heard of complaints where they do not get the representation that -- at certain time, that's strictly hearsay, but -- but as I understand they are automatically assigned.
Felix Frankfurter: Am I to interfere that by general law, by interpretation of -- from broad statute, municipality can have local public defendants --
James G. Mahorner: Yes, sir.
Felix Frankfurter: -- made out of the funds of the city?
James G. Mahorner: Yes, sir.
Felix Frankfurter: Just the way they have a health office?
James G. Mahorner: Yes, sir.
Speaker: You mean by automatic (Inaudible) --
James G. Mahorner: No.
Speaker: -- request the (Inaudible)
James G. Mahorner: No, I mean by automatic, the Court will generally assign where the --
Speaker: (Inaudible)
James G. Mahorner: No, sir, not -- it is my understanding that they do not have to request. At the same time, they won't be automatically reassigned in every case but the Court will generally assign.
Felix Frankfurter: Take Tampa.
James G. Mahorner: When a man comes up and -- excuse me, Your Honor.
Felix Frankfurter: I beg your pardon.
James G. Mahorner: When a man comes up, you know, and he gives the appearance of indigence where a man comes up in a suit maybe they wouldn't.
Felix Frankfurter: Take Tampa, how big is the population in Tampa? What do the -- what's the most populous city as far as -- I also (Voice Overlap)
James G. Mahorner: Miami.
Felix Frankfurter: What's the population?
James G. Mahorner: I'd say around 200.
Felix Frankfurter: And the public defender is he -- is he a staff or is he just one person?
James G. Mahorner: He's just one that I know of -- I haven't -- he might have assistance. That I do not know of --.
Felix Frankfurter: No matter how good he is, there wouldn't be enough for them to go around, would they?
James G. Mahorner: They probably would not, sir. There certainly isn't enough to go around at this time for the – the backward places in Florida or they have less cosmopolitan. Now, we're faced with this consistent argument of -- and the application of this argument of where a man is given the right to appeal, he must be given the – the right to appeal whether he is poor or whether he is wealthy. However, the right to appeal is not a constitutional right. It is something that has been given by the State. I do not think this Court would hold it that if the Constitution specifically provided a right to hold property that the State was now under an obligation to give property to those people who did not have property. There is a stronger argument where the State itself rather than in a Constitution, where the state tends to set out the mechanism that there is possible discrimination if the state does not carry it on through, and give it not only to the wealthy but to the poor. But here, if it's an original right setup in the Constitution, such as property, could very well be by specific terms and possibly is by indirect terms, a direct specific term saying “You shall have the sacred right to hold property.” I certainly do not think that reasoning would prevail that the State was now under an obligation to give the poor that right. And likewise, where the Constitution said, “You shall have a right to have counsel,” the state should not be under the obligation to give the man that right if he himself cannot acquire it. We feel that the background of England points that the – the common law background that this Constitution was originally constructed in points out that what this means in the same way that a term would have manically were given you the right to hold property where to meant that you have the right to acquire it if financially able that in -- in England at the time the Constitution was drawn up these amendments were put it in as late as 1838, a man was not allowed to come before the Court with counsel whatsoever regardless of his financial attributes, and at this provision the Constitution was put there for the purpose of overcoming this practice which was, by the way, highly criticized in England at that time. Now, we further feel that a jury -- the right to jury could much more readily be interpreted as being required of the states than the right then that the states be required to appoint counsel. Not only do you have to – apply in the counsel provision, not only do you have to first determine that you have the right to appear before a state court with counsel, which you have to do in determining the jury issue that you have this right to appear before the state court before a jury, but you also then have to go the further step of determining that if the man is indigent, the State must appoint counsel. We further feel that an instrument such as the Constitution which provides that this man could serve as President of the United States or it could sit on this Court does not anticipate his being held to be in at able -- unable to defend himself when charged with a crime. An instrument which gives him this much recognition certainly did not intend that he be held not able to represent himself when charged to the crime.
Earl Warren: Mr. Mahorner --
James G. Mahorner: Yes, sir?
Earl Warren: Don't you run in -- in conflict with Griffin versus Illinois and Burns versus Ohio and Herman versus Claudy in the arguments you've just made about denying people who do have means of equal protection of the laws when we give that service to the -- to the indigent?
James G. Mahorner: Griffin v. Illinois wasn't a right of appeal, is that correct, Your Honor?
Earl Warren: Right of a transcript --
James G. Mahorner: Right, right on appeal.
Earl Warren: Paid – paid transcript? Yes, I would say.
James G. Mahorner: The --
Earl Warren: Burns versus Ohio had to do with fees for -- exactly for – for appeal.
James G. Mahorner: Yes, sir. I've tried to distinguish that in this manner, Your Honor. The right to appeal is not given constitutionally. It's given by the State. It's something that is given by the State. If the State sets it up then perhaps they should be required to care -- give it not only to one but to the other, but I say if the Constitution makes a provision giving you the right to hold property that now the State is not required to give you property so that you can exercise that right if as a matter of fact you don't have the financial ability to acquire property. One place the -- the thing is put in motion by the State. The other place is it's put in motion by an instrument completely outside of the State.
Earl Warren: Well, as I understood, you originally no -- no defendant was entitled to counsel and now the state has provided for counsel, permits counsel in all cases, and if it does, why -- why doesn't the principle of Griffin apply?
James G. Mahorner: We feel that the State is not setting up this permission of counsel in all cases. We feel that the Constitution has that – that the provision of the Constitution requiring counsel means -- in other words, you have interpreted different for your system -- for your particular federal system but you could have done that by rule of court, by rule of procedure. What -- but it means that a man does have the right to appear before the court with counsel and we feel that the State could not remove this right, that the Sixth Amendment has done that, but it is something put in effect by the Amendment. It is not something put in effect by the State such as appellate procedure, which is not put in effect at all by the Constitution but is only put in by the state.
Earl Warren: Do you have no statute in Florida which gives a man a right to counsel?
James G. Mahorner: I -- whether we did it or not your -- excuse me, I don't mean to invade your -- your question -- your question.
Earl Warren: No, no, no you can answer it in your own way.
James G. Mahorner: Because -- I have to say, I -- I can't answer your question with all sureness but that -- I would like to go on this approach, whether we did or not, the actual motivating force is the superior force which is the Constitution and the state -- the state statute would be (Inaudible). Now, if a man is to exercise an appeal, he has to come forward and show that he is indigent, otherwise, he in effect, has waived that right. If he does not come forward of his own without the State in making any inquiries, if he does not come forward making oath of indigence then he has effect waived that right. We feel that under the Johnson v. Zerbst decision, they did not remand that case because there was lack of evidence that the man had waived but because there was no finding that the man had waived. And the Court here, the Supreme Court of Florida did make a specific finding that the -- that the man had waived his right to counsel by not applying -- by not making a specific application to the Court for counsel as shown by the absence of such application in the record, in same manner that he would have waived any right to appeal by not making a specific application to the Court.
Speaker: (Inaudible)
James G. Mahorner: Yes, sir. Yes, sir, they are.
Speaker: (Inaudible)
James G. Mahorner: They're generally paid by the counties.
Speaker: Paid by the counties?
James G. Mahorner: Yes, sir
Speaker: (Inaudible)
James G. Mahorner: Our -- our office has some discretion in -- in interpreting of the powers, and we never interfered with that procedure at all. We therefore feel that this particular case is controlled by Betts v. Brady decision, and it's the best the -- that we have given reasons why the Betts v. Brady decision should not be reversed at -- at any point and perhaps none at this point and that completes my argument, Your Honor.
Earl Warren: Very well, Mr. Mahorner. Mr. Ward.
Harold A. Ward, III: Mr. Chief Justice, I have nothing further unless there are questions from the Court that I've overlooked -- matters I overlooked.
Earl Warren: Very well. Mr. Ward, before you sit down, I'd like to express the appreciation of the Court to you for having accepted the ab -- the burden representing this indigent defendant at our request. We're -- we're always grateful to lawyers who are willing to -- to do that to -- to exercise a lot of energy. And they'll be in this case and we appreciate it very much. And -- and Mr. Mahorner, we want to thank you sir for -- for your very diligent and honest representation of your state in this matter that you take representation of this kind of both sides to make a clear case and we appreciate the services of the both of you.
Harold A. Ward, III: Thank you, Your Honor.